DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-8, 11-14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., "Privacy-preserving photo sharing based on a public key infrastructure”, Proceedings of SPIE, IEEE, US, vol. 9599, 22 September 2015, pages 1-13, XP060060842, DOI: 10.1117/12.2190458, ISBN: 978-1-62841-730-2 hereinafter referred to as Lin in view of Gladstone et al., (US 20100211799 A1) hereinafter referred to as Gladstone.
Regarding Claims 1, 11, and 21, Lin discloses A method of distributing customized privacy-preserving images to a plurality of users, the method comprising employing at least one hardware processor of a privacy management server to: [Abstract, Figures 2, 3, 4] in response to receiving…source image… perform an encrypted-domain image segmentation of the source image to produce a plurality of user-specific encrypted private images, [Section 3.1, we proposed a secure JPEG scrambling to ensure visual privacy in photo sharing. In such a scrambling scheme, one can scramble multiple regions of interest (ROIs) with arbitrary shapes in an image, using one or more secret keys.] 
wherein: a selected private image comprises a region of the source image selected to show a private item of a selected user of the plurality of users, and another private image comprises another region of the source image selected to show a private item of another user of the plurality of users; [Figures 1, 4, and Section 3.1 Each scrambled region is assigned an ID and the descrambler can selectively descramble the regions using corresponding secret keys. The scrambling of JPEG data is achieved by shuffling the signs of the quantized discrete cosine transform (DCT) coefficients corresponding to the defined ROIs] 
in response to the image segmentation, perform an encrypted-domain key change procedure to produce a plurality of user-specific re-encrypted images, wherein: a selected re-encrypted image comprises a result of transforming the selected private image from being decryptable with the administration key to being decryptable with a private key of the selected user, and another re-encrypted image comprises a result of transforming the other private image from being decryptable with the administration key to being decryptable with a private key of the other user; [Figures 1, 4, and Section 3.1, Each scrambled region is assigned an ID and the descrambler can selectively descramble the regions using corresponding secret keys. The scrambling of JPEG data is achieved by shuffling the signs of the quantized discrete cosine transform (DCT) coefficients corresponding to the defined ROIs. Descrambling simply reverses the scrambling process by changing back the signs of the modified DCT coefficients, in the condition where the correct secret keys are provided. Scrambling and descrambling processes can be done in not only JPEG encoding and decoding, but also transcoding, which can ensure lossless reconstruction of the original image] [Section 4.2.4] 
and transmit the plurality of user-specific re-encrypted images to an image distribution server for further distribution to client devices configured to reconstruct user-specific plaintext versions of the source image. [Figures 1, 2, 3, and 4]
Lin does not explicitly teach an encrypted source image decryptable with an administration key.
Gladstone teaches an encrypted source image decryptable with an administration key, [Abstract, Digital data, such as images on a digital camera, is typically protected (e.g., encrypted and/or authenticated) based on a master key stored off the device. The original master key can be acquired in a number of different ways, including being generated by the device or by another device. A one-way, progressive series of keys are derived from the master key such that only images or data of a same session can be authenticated or decrypted for viewing, export or manipulation of the decrypted image/data] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Gladstone with the disclosure of Lin. The motivation or suggestion would have been “to limit the access to some or all of the images.” (paragraph 0002)
Regarding Claims 2 and 12, Lin discloses wherein: performing the encrypted-domain image segmentation of the source image further comprises determining an encrypted public image comprising regions of the source image selected to show neither the private item of the selected user nor the private item of the other user; wherein the method further comprises employing at least one hardware processor of the privacy management server to transmit the encrypted public image to the image distribution server for decryption and further distribution to client devices; and wherein the client devices are configured to reconstruct user-specific plaintext versions of the source image further according to a decrypted public image received from the image distribution server. [Figure 1]
Regarding Claims 3 and 13, Lin discloses further comprising employing at least one hardware processor of the image distribution server to: in response to receiving the selected re-encrypted image, select a device from a plurality of client devices according to whether the selected device is operated by the selected user; and in response to selecting the client device, transmit the selected re-encrypted image to the selected device. [Section 4.2.4 and Figures 1-4. The image would only transmitted to the requesting client devices and specifically, those that are authorized to receive the images]
Regarding Claims 4 and 14, Lin discloses further comprising employing at least one hardware processor of the image distribution server to: in response to receiving the other re-encrypted image, select another device from the plurality of client devices according to whether the other device is operated by the other user; and in response to selecting the other device, transmit the other re-encrypted image to the other device. [Section 4.2.4 and Figures 1-4. The image would only transmitted to the requesting client devices and specifically, those that are authorized to receive the images]
Regarding Claims 6 and 16, Lin discloses wherein the encrypted source image is encrypted according to a homomorphic encryption scheme. [Section 3.3, teaches encryption into ciphertext which is homomorphic encryption]
Regarding Claims 7 and 17, Lin discloses wherein a plaintext version of the source image reconstructed by a client device operated by the selected user shows the private item of the selected user and obscures the private item of the other user. [Figure 1]
Regarding Claims 8 and 18, Lin discloses wherein the private item comprises an item selected from a group consisting of a person and a human face. [Figure 1]

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gladstone, as applied to Claims 1 and 11, respectively, above, and further in view of Guirguis et al., (US 20120030165 A1) hereinafter referred to as Giuguis.
Regarding Claims 9 and 19, the combination of Lin and Gladstone does not explicitly teach wherein the private item comprises a bank card.
Guirguis teaches wherein the private item comprises a bank card. [paragraph 0052, identifiable numerical values (SSN and credit card) are obfuscated using the Special Function 1 into unique (i.e., identifiable) values] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Guirguis with the disclosures of Lin and Gladstone. The motivation or suggestion would have been “to securely obfuscate the data.” (paragraph 0003)
Regarding Claims 10 and 20, the combination of Lin and Gladstone does not explicitly teach wherein the private item comprises a trademark.
Guirguis teaches [paragraph 0014, Examples of such information may include first and last names, social security numbers, national identification numbers, addresses, date of birth, phone numbers, email addresses, driver's license numbers, credit card numbers, financial, and medical records – this is a list of “examples” of information to protect or encrypt. Trademarks could also be information to protect and could also be considered “financial records” in some instances] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Guirguis with the disclosures of Lin and Gladstone. The motivation or suggestion would have been “to securely obfuscate the data.” (paragraph 0003)
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 5 and 15, the combination of Lin and Gladstone does not explicitly teach wherein determining the selected private image comprises: employing a pre-trained item detector to calculate a mask identifying the region of the source image showing the private item of the selected user, the mask calculated in the encrypted domain.
Ninan et al., (US 20160294781 A1) hereinafter referred to as Ninan, teaches wherein determining the selected private image comprises: employing a pre-trained item detector to calculate a mask identifying the region of the source image showing the private item of the selected user, the mask calculated in the encrypted domain [paragraph 0005, Some mechanisms to obfuscate include adding different blur techniques, quantized pixelating or using black box insertion done manually or automatically]
However, none of the references explicitly teach nor suggest in detail, and decryptable with the administration key; and determining the selected private image according to a pixel-wise multiplication of the encrypted source image and the mask in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J STEINLE/Primary Examiner, Art Unit 2497